Citation Nr: 1450332	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-30 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), although jurisdiction for the claim has remained with the Des Moines, Iowa, RO.  

This matter was previously before the Board in June 2012, when it was remanded to the agency of original jurisdiction (AOJ) to obtain records related to the Veteran's application for Social Security Administration (SSA) disability benefits.  The SSA records have now been obtained and associated with the claims file.  


FINDING OF FACT

The weight of the evidence is against a finding that a lower back disability was manifested in service or is otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the AOJ sent letters to the Veteran in January 2006 and March 2006, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting with the procurement of service treatment records and pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained copies of the Veteran's service treatment records, VA treatment records, private medical records, and SSA records.  VA also provided the Veteran with medical examinations in July 2007 and June 2009 to assist in substantiating his claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.


II.  Analysis 

The Veteran seeks entitlement to service connection for a lower back disability.  He claims an in-service injury in May 1975 led to his current disability.  The Veteran has a well-documented history of back pain in the thoracic spine region since approximately May 2003.  He has also been diagnosed with arthritic spondylosis with possible muscle spasms.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, for veterans who have served 90 days or more of active service during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a) , 3.309(a).  Service connection will also be conceded if a chronic disease is identified in service and manifests any time thereafter.  38 C.F.R. § 3.303(b).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements of service-connection for chronic diseases is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1337-38 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 495-97 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson , 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

The Board has considered the presumptive provisions for chronic diseases under 38 C.F.R. § 3.307, given the Veteran's diagnosis of arthritic spondylosis.  However, there is no evidence reflecting any manifestations of arthritic spondylosis or any other chronic disease in service or during the presumptive one-year period following his separation from service.  Therefore, service connection is not presumed on this basis.  

Service treatment records indicate that the Veteran was treated for a lower back strain in May 1975.  The treating physician noted pain in the L1 through L4 lumbar spine region.  The Veteran was placed on light duty for three days.  The treating physician subsequently noted that the condition resolved without issue.  The Veteran's service treatment records do not include any other indications of in-service treatment for back pain.  

The Veteran sought treatment for thoracic spine pain in June 2003.  MRI results revealed degenerative changes in the thoracic spine region.  T. L., M.D., noted right D11-D12 asymmetric disk protrusion, slight asymmetric broad based disk bulge or small protrusion D9-10, D8-9, and D7-8 on the right, and lower thoracic spine degenerative spondylosis after reviewing the MRI results.  In July 2003, the Veteran's treating physician, D. B., M.D., reviewed the June 2003 MRI results and informed the Veteran that his back pain was the result of muscle spasms.  

A July 2007 VA medical examiner reviewed the service treatment records and private medical records contained in the Veteran's claims file and determined that the Veteran's current disability is unrelated to the in-service muscle strain because the present symptoms are not in the same location as the in-service injury.  The July 2007 examiner determined that it was far more likely that the Veteran's back pain was related to overuse due to the Veteran's post-service occupational history in construction, as well as his time working in a meat processing plant where he loaded pallets with boxes of meat.  

A June 2009 VA medical examiner also reviewed the Veteran's entire claims file and MRI results and determined the mild spondylosis revealed through imaging was consistent with aging and had "little to nothing to do with [the Veteran's] back pain."  The examiner explained that MRI results represent an imaging diagnosis, not a clinical diagnosis, unless there is a correlation between the patient symptoms and the imaging results.  The June 2009 examiner noted the Veteran did not complain of back pain in the lumbar spine region even though lumbar pain would be presumed based on his MRI results.  The examiner further noted the Veteran's current symptoms of pain in the thoracic spine region were the result of mild thoracic spondylosis that is consistent age.  The Board, therefore, finds the medical evidence fails to establish a nexus between the Veteran's in-service injury and his current disability.  

The Board also finds the Veteran has proven to be an unreliable historian regarding his post-service symptoms.  In July 2003, the Veteran told his private treating physician that he had been experiencing pain in the thoracic spine region for approximately two months.  In November 2007, he told a VA treating physician, A. T., M.D., that his back pain started in 1995 after he was riding a bike.  In November 2008, the Veteran told a decision review officer that his back pain started in 1983.  In any event, none of these accounts indicate the Veteran has experienced a continuity of symptomatology since his release from active service in June 1975.

Ultimately, the Board finds a preponderance of evidence weighs against a finding that the Veteran's current lower back disability is related to his active service.  VA medical examiners have determined the Veteran's thoracic spine pain is not related to his in-service lower back strain because the current symptoms manifest in a different location than the in-service injury.  While competent to describe his symptoms, the Board finds the Veteran's statements regarding his back pain also fail to establish a continuity of symptomatology since his release from service.  Thus, there is no competent evidence of record that links the May 1975 treatment to the Veteran's current symptoms of thoracic spine pain.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a lower back disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


